Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00105-CR

                                 Alphonso A. MCCLOUD,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR6735B
                         Honorable Joey Contreras, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 13, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice